DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/15/2022 has been entered. Claim(s) 14, 16, 18, 20, 24-31 is/are pending in the application. 
Election/Restrictions
Claims 24-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2022.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoi et al. (JP2010209417A) in view of Matvay (US3246114), and further in view of Thorpe (US2960594). 
Regarding Claim 14, Tokoi teaches a fine particle production method for producing fine particles using feedstock by means of a gas-phase process, the method comprising: a step of supplying an organic acid (oleic acid) to raw material fine particles. [0015-0016]
The metal fine particles are produced by means of the gas-phase process (evaporation of Ti wires [0007]). (The metal is Ti, which is not silver) [0016].
Regarding the limitation of the gas-phase process being a thermal plasma flame process, Tokoi teaches the metal fine particles are produced by means of the gas-phase process (evaporation of Ti wires [0007]). (The metal is Ti) [0016], but does not specifically teach a thermal plasma flame process was used. However, Matvay teaches a method of depositing metal particles via a plasma flame jet spray onto a substrate (Col. 1, Lines 20-35; Col. 4, Lines 10-15) where the flame forms a controlled arc region to ionize work matter and working gas in a uniform fashion to form a high-density deposited material (Col. 3, Lines 15-62). 
Regarding the limitation of supplying a cooling gas to a tail portion (defined as a terminating portion in [0024]) of the thermal plasma flame, Tokoi and Matvay do not teach this limitation. However, Thorpe teaches a plasma flame generator and that inert gas is passed through conduits 414 and 415 near the tail end in the nozzle so that a protective sheath of inert gas (Col. 8, Lines 59-75 to Col.9, Lines 1-10) (Figure 4a) where the sheath serves to cool the outer periphery of the arc/flame to achieve a high concentrated temperature of the arc (Col. 6, Lines 43-55); therefore, one of ordinary skill in the art would have been motivated to supply cooling gas to a tail portion of in order to maintain a high temperature, concentrated plasma flame for depositing metal particles of Tokoi and Matvay. 
Regarding Claim 18, Tokoi teaches the organic acid consists only of C, O and H. (Oleic acid, C18H34O2 consists of only C, O, H)
Regarding Claim 20, Tokoi teaches the organic acid is at least one of wherein the organic acid is at least one formic acid [0014].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoi et al. (JP2010209417A) in view of Matvay (US3246114), and further in view of Thorpe (US2960594) as applied to Claim 14 above, in further view of Yamada et al. ("Synthesis and electrochemical properties of C/Li4Ti5O12 powders by spray pyrolysis using aqueous solution of organic acid." Electrochemistry 78.5 (2010): 463-466.
Regarding Claim 16, The fine particle production method according to claim 14, Tokoi teaches in the step of supplying an organic acid, the organic acid is used in mist form [0011]) containing the organic acid is sprayed to an atmosphere in which the organic acid is thermally decomposed. [0021]; however, Tokoi does not teach that the organic acid was in aqueous form when sprayed. However, Yamada teaches a method of depositing aqueous organic compound, and teaches that organic acid such as Lactic acid (Table 1) can be added by spray pyrolysis in aqueous solution (Figure 1). Therefore. one of ordinary skill in the art would have been motivated to spray the organic acid of Tokoi in aqueous solution for the purpose of serving as a medium for the organic acid spray. 

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Regarding arguments regarding the Jiang reference, since applicant has amended the fine particle process to only be drawn to a thermal plasma flame process instead of the previously recited thermal plasma process or flame process, the Jiang reference, drawn to a thermal plasma process is no longer being relied upon in the current rejection.  
Applicant argues that Tokoi and Jiang are silent regarding the use of cooling gas supplied to the tail portion. This is not considered persuasive, as the current rejection relies on the teachings of Thorpe for this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735